Citation Nr: 1102965	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-24 804	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for L-2 injury residuals with 
wedging deformity and lipping and degenerative changes, currently 
evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to July 1973.

This appeal to the Board of Veterans Appeals (Board) arises from 
an October 2007 rating action that denied a rating in excess of 
20% for L-2 injury residuals with wedging deformity and lipping 
and degenerative changes.

In March 2009, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

By decision of April 2009, the Board remanded the issue on appeal 
to the RO for further development of the evidence and for due 
process development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)) includes enhanced duties to 
notify and assist claimants.  

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notice and development action 
needed to fairly adjudicate the claim on appeal has not been 
accomplished.  

The Veteran contends that his low back disability is more 
disabling than currently evaluated.    

The applicable criteria provide a 20% rating for forward flexion 
of the thoracolumbar spine that is greater than 30 degrees but 
not greater than 60 degrees; or where the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or where there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40% rating 
requires that forward flexion of the thoracolumbar spine be 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50% percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100% 
rating requires unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2010).  Forward flexion to 90 degrees, 
and extension, lateral flexion, and rotation to 30 degrees each 
are considered normal range of motion of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Plate V.

Intervetebral disc syndrome (IVDS) may also be rated on the basis 
of the total duration of incapacitating episodes over a previous 
12 month period.  A 20% rating is warranted for incapacitating 
episodes of IVDS having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.  A 40% rating 
requires incapacitating episodes of IVDS having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60% rating requires incapacitating episodes of IVDS 
having a total duration of at least 6 weeks during the past 12 
months.  Alternatively, IVDS may be rated by combining under 
38 C.F.R. § 4.25 (2010) separate ratings for its chronic 
orthopedic and neurologic manifestations along with ratings for 
all other disabilities, whichever method results in the higher 
rating.  For purposes of rating, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
treatment and bed rest prescribed by a physician. 

Appellate review discloses that, since the last VA examination in 
July 2010, the Veteran underwent a L4-5 laminectomy with 
posterolateral and transforaminal interbody fusion at the 
University Community Hospital (Carrollwood) in November 2010.  
The diagnoses were Grade 1/2 degenerative spondylolisthesis at 
L4-5 with central lateral recess and foraminal stenosis, with 
intractable low back and leg pain; and status post L5-S1 
posterolateral fusion.  J. S., M.D., estimated that the Veteran 
would be on post-surgical convalescent leave for 6 months.

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).  

As the post-surgical nature and degree of severity of the 
veteran's low back disability is unclear, the Board finds that 
due process of law requires that this case must be remanded to 
the RO to obtain VA orthopedic and neurological examinations of 
the Veteran by a physician prior to an appellate decision on the 
claim on appeal.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R.   § 3.655 (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.   If the Veteran does not report for the scheduled 
examination, the RO must obtain and associate with the claims 
folder a copy of any notice of the date and time of the 
examination sent to him by the VA medical facility at which it 
was to have been conducted.

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
the Board finds that copies of the complete records of all 
treatment and evaluation of the veteran's low back at the Tampa, 
Florida VA Medical Center (VAMC) from 2010 to the present time 
should be obtained and associated with the claims folder.  The 
Board points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the records 
are received or notification is provided that further efforts to 
obtain such records would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements imposed 
by the VCAA are met, this case is hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran's low back at the 
Tampa, Florida VAMC from 2010 to the 
present time.  In requesting these records, 
the RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims folder.

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo VA 
orthopedic and neurological examinations 
of his low back by a physician.  The entire 
claims folder must be made available to the 
examiner, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  

All indicated tests and studies (to include 
X-rays and EMG/NCV studies, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

The doctor should identify the existence, 
and frequency or extent, as appropriate, of 
any and all orthopedic and neurological 
symptoms associated with the veteran's low 
back disability - to specifically include 
any IVDS; radiculopathy; sciatic 
neuropathy; demonstrable muscle spasm; 
absent ankle jerk; the degree of bowel or 
bladder impairment, if any; and all 
orthopedic and neurologic signs and 
symptoms resulting from lumbar spine 
disease.  

On range of motion testing of the veteran's 
lumbar spine, the physician should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, he should indicate the 
point at which pain begins.  He should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
of the low back due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion. 

The doctor should report or describe 
whether there is  (a) muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;      (b) favorable or 
unfavorable ankylosis of the entire 
thoracolumbar spine; (c) unfavorable 
ankylosis of the entire spine; (d) complete 
bony fixation (ankylosis) of the spine at a 
favorable angle; or at an unfavorable 
angle, with marked deformity and 
involvement of major joints (Marie-
Strumpell type), or without other joint 
involvement (Bechterew type); and any IVDS.   

The physician should fully describe the 
degree of severity and duration of any 
recurring attacks, and discuss the effect 
of the veteran's low back disability on his 
employability.   

Considering all neurological examination 
findings, the examiner should also assess 
the frequency and duration of attacks of 
the lumbar spine disease, and render an 
opinion for the record as to whether the 
low back disability has been manifested by 
incapacitating episodes having a total 
duration of at least (a) 2 weeks but less 
than 4 weeks during any 12-month period;      
(b) 4 weeks but less than 6 weeks during 
any 12-month period; or (c) 6 weeks or more 
during any 12-month period.  (The examiner 
should note that an "incapacitating 
episode" is defined for VA rating purposes 
as a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest and treatment prescribed 
by a physician.)  

All examination findings, together with the 
complete rationale for the comments and 
opinions expressed, should be set forth in 
a printed (typewritten) report.

4.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the Veteran fails to report 
for any scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.
 
7.  Unless the benefit sought on appeal is 
granted to the veteran's satisfaction, the 
RO must furnish him and his representative 
an appropriate Supplemental Statement of 
the Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

